



Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 5,
2017 (“Fourth Amendment Effective Date”), to the Credit Agreement referenced
below is by and among SYNNEX CORPORATION, a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”) and an L/C Issuer.


W I T N E S S E T H


WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of November 27, 2013 by and
among the Borrower, the Guarantors identified therein, the Lenders identified
therein, the L/C Issuers identified therein and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer; and


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Amendments to Credit Agreement.


(a)    Section 8.02. Section 8.02(q) of the Credit Agreement is hereby amended
to read as follows:


(q)    Investments consisting of guarantees of the trade credit obligations,
real property leases, indemnification and other obligations with respect to
deposit accounts, or other obligations of Subsidiaries in the ordinary course of
business or in connection with any transaction permitted to be incurred under
Section 8.03 (other than Investments constituting Guarantees of Indebtedness);
and


(b)    Section 8.03. Section 8.03(m) of the Credit Agreement is hereby amended
to read as follows:


(m)    Guarantees with respect to Indebtedness permitted under this Section 8.03
(including, for the avoidance of doubt, customary Guarantees of a Subsidiary
that is a seller, servicer or originator of Receivables and Related Assets in
connection with the transactions permitted under Section 8.03(f) and Section
8.03(q)); and


(c)    Section 8.03. Section 8.03(q) of the Credit Agreement is hereby amended
to read as follows:









--------------------------------------------------------------------------------




(q)    Indebtedness of SYNNEX Canada Limited and its Subsidiaries in an
aggregate principal amount not to exceed C$125,000,000 at any time outstanding
(including, for the avoidance of doubt, Indebtedness of SYNNEX Canada Limited
and its Subsidiaries arising in connection with sales of Receivables and Related
Assets contemplated by Section 8.05(f) entered into by SYNNEX Canada Limited and
its Subsidiaries; provided that that the outstanding principal amount of all
Indebtedness arising in connection therewith does not exceed C$125,000,000 (or
its equivalent in another currency or currencies) at any time); and


(d)    Section 8.05. Section 8.05 of the Credit Agreement is hereby amended to
replace the “.” at the end of clause (e) with “; and” and to add a new clause
(f) immediately following clause (e) to read as follows:


(f)    with respect to the SYNNEX Canada Limited and its Subsidiaries,
Dispositions of Receivables and Related Assets by way of a transaction or series
of transactions permitted under Section 8.03(q) and pursuant to which such
receivables are sold to a third party which is not the Borrower or any of its
Subsidiaries, without recourse or with limited recourse of such third party to
any of the Borrower or any of its Subsidiaries.


(e)    Section 8.09. Section 8.09(4) of the Credit Agreement is hereby amended
to read as follows:


(4)    any document or instrument governing Indebtedness incurred pursuant to
(A) Section 8.03(b), (B) Section 8.03(c) (to the extent arising from
subordination provisions in favor of the Administrative Agent), (C) Section
8.03(f), (D) Section 8.03(g), (E) Section 8.03(h), (F) Section 8.03(j), (G)
Section 8.03(l), (H) Section 8.03(m), (I) Section 8.03(o), (J) Section 8.03(p),
(K) Section 8.03(q) or (L) Section 8.03(r),


3.    Conditions Precedent. This Amendment shall be and become effective as of
date hereof when all of the conditions set forth in this Section 3 shall have
been satisfied:


(a)    Execution of Counterparts of Amendment. Receipt by the Administrative
Agent of executed counterparts of this Amendment, properly executed by a
Responsible Officer of the signing Loan Party and by the Required Lenders.


(b)    Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Fourth Amendment Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).


4.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.









--------------------------------------------------------------------------------




5.    Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) the representations and warranties of each Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (b) no Default exists.


6.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents, agreements and instruments executed in connection with this
Amendment do not operate to reduce or discharge such Loan Party’s obligations
under the Loan Documents.


7.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.


8.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


9.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


10.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.


[SIGNATURE PAGES FOLLOW]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first above written.


BORROWER:            SYNNEX CORPORATION,
a Delaware corporation


By:    /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title: SVP, General Counsel & Corporate Secretary


GUARANTORS:        SYNNEX FINANCE HYBRID II, LLC,
a California corporation


By:    /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title: SVP, General Counsel & Corporate Secretary


LASTING HOLDINGS CORPORATION,
a California corporation


By:    /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title: SVP, General Counsel & Corporate Secretary


HYVE SOLUTIONS CORPORATION,
a California corporation


By:    /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title: SVP, General Counsel & Corporate Secretary


COMPUTERLAND CORPORATION,
a California corporation


By:    /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title: SVP, General Counsel & Corporate Secretary


CONCENTRIX GLOBAL HOLDINGS, INC.,
a Delaware corporation


By:    /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title: SVP, General Counsel & Corporate Secretary




[Signature Pages Continue]





--------------------------------------------------------------------------------






CONCENTRIX CORPORATION,
a New York corporation


By:    /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title: Director


LICENSE ONLINE, INC.,
a California corporation


By:    /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title: SVP, General Counsel & Corporate Secretary




[Signature Pages Continue]





--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Tiffany Shin                
Name: Tiffany Shin
Title: Vice President


LENDERS:
BANK OF AMERICA, N.A.,
as a Lender and an L/C Issuer



By:    /s/ Christopher G. Fallone        
Name: Christopher G. Fallone
Title: Associate


THE BANK OF NOVA SCOTIA,
as a Lender


By:    /s/ Jason Rinne                
Name: Jason Rinne
Title: Director


THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as a Lender


By:    /s/ Lillian Kim                
Name: Lillian Kim
Title: Director


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Aleem Shamji            
Name: Aleem Shamji
Title: Director


SUMITOMO MITSUI BANKING CORPORATION,
as a Lender


By:    /s/ Masdanori Yoshimura        
Name: Masdanori Yoshimura
Title: Director


BMO HARRIS BANK N.A.,
as a Lender


By:    /s/ Josh Hovermale            
Name: Josh Hovermale
Title: Director





--------------------------------------------------------------------------------






[Signature Pages Continue]





--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as a Lender


By:    /s/ Daniel Guevara            
Name: Daniel Guevara
Title: Authorized Signatory


WELLS FARGO BANK, N.A.,
as a Lender


By:    /s/ Richard Adams            
Name: Richard Adams
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Richard J Ameny Jr.            
Name: Richard J Ameny Jr.
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Scott Gross                
Name: Scott Gross
Title: AVP


BANK OF THE WEST,
as a Lender


By:    /s/ Rochelle Dineen            
Name: Rochelle Dineen
Title: Director, Credit Products



